DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                 R.J. REYNOLDS TOBACCO COMPANY,
                             Appellant,

                                    v.

  JOAN SCHOEFF, as Personal Representative of the Estate of JAMES
                EDWARD SCHOEFF, deceased,
                           Appellee.

                               No. 4D13-1765

                          [February 14, 2018]

       ON REMAND FROM THE SUPREME COURT OF FLORIDA

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case No.
08-022608 (19).

  Gordon James, III, and Eric L. Lundt of Sedgwick LLP, Fort Lauderdale,
and Gregory G. Katsas of Jones Day, Washington, D.C., for appellant.

   John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee,
Alex Alvarez of The Alvarez Law Firm, Coral Gables, and Gary M. Paige of
Gordon & Doner, Davie, for appellee.

DAMOORGIAN, J.

    This matter is before us on remand from the Supreme Court of Florida
following its decision in Schoeff v. R.J. Reynolds Tobacco Co., 42 Fla. L.
Weekly S951 (Fla. Dec. 14, 2017), quashing our decision in R.J. Reynolds
Tobacco Co. v. Schoeff, 178 So. 3d 487 (Fla. 4th DCA 2015). In accordance
with the supreme court’s mandate, we reverse the final judgment and, on
remand, direct the trial court to vacate its order reducing the jury’s
compensatory damage award by Mr. Schoeff’s comparative fault before
entering a new final judgment.

   Reversed and remanded.

TAYLOR and MAY, JJ., concur.
*   *   *




    2